                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN

AARON C. BOWENS,

                        Plaintiff,

                v.                                            Case No. 19-C-1540

OFFICER HOWELED, et al.,

                        Defendants.


                                      SCREENING ORDER


        Plaintiff Aaron C. Bowens, who is currently housed at the Milwaukee County Jail and

representing himself, filed a complaint under 42 U.S.C. § 1983 on October 21, 2019, alleging that

his civil rights were violated. On January 15, 2020, Plaintiff filed a motion for leave to file an

amended complaint and attached a proposed amended complaint. The court will grant Plaintiff’s

motion to file an amended complaint. This matter comes before the court for screening Plaintiff’s

amended complaint. Also pending before the court is Plaintiff’s motion to proceed without

prepaying the full filing fee.

               MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

        Plaintiff has requested leave to proceed without prepayment of the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. § 1915(b)(1). Plaintiff has filed a certified copy

of his prison trust account statement for the six-month period immediately preceding the filing of

his complaint, as required under 28 U.S.C. § 1915(a)(2), and has been assessed and paid an initial

partial filing fee of $26.49. Plaintiff’s motion for leave to proceed without prepaying the filing

fee will be granted.
                                SCREENING OF THE COMPLAINT

       The court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). A

claim is legally frivolous when it lacks an arguable basis either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989); Hutchinson

ex rel. Baker v. Spink, 126 F.3d 895, 900 (7th Cir. 1997).

       To state a cognizable claim under the federal notice pleading system, Plaintiff is required

to provide a “short and plain statement of the claim showing that [he] is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). The complaint must contain sufficient factual matter “that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). The court accepts the factual allegations as true and liberally construes them in

the plaintiff’s favor. Turley v. Rednour, 729 F.3d 645, 651 (7th Cir. 2013). Nevertheless, the

complaint’s allegations “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

                               ALLEGATIONS OF THE COMPLAINT

       Plaintiff alleges that on September 21, 2019, a seemingly mentally unstable inmate was

placed into Cell 28. On September 22, 2019, the inmate was standing under the television in the

dayroom with a hand next to his ear appearing to be having a conversation with someone on an

imaginary telephone. At one point, the inmate approached Plaintiff, who was sitting in a chair,

and stated that his father had just informed him on his imaginary telephone that Plaintiff was



                                                 2
responsible for the murder of his grandmother and brother. Plaintiff was taken aback by the

allegation and stated that he had done no such thing and there must be some mistake. The inmate

responded that he was absolutely certain Plaintiff was the one who had murdered his grandmother

and brother and invited Plaintiff to enter the housing pod gym to fight.

       Plaintiff declined the inmate’s invitation to fight. The inmate seemed agitated and

explained that, if Plaintiff did not get up and follow him into the gym, he was going to beat

Plaintiff where he sat. Defendant Howeled was standing approximately 15 to 20 feet away from

the interaction and asked the inmate to step into the hallway so they could talk. The inmate told

Howeled to stop talking and call his ride because he was about to beat Plaintiff up. The inmate

then took his shirt off and instructed Plaintiff to stand up so he could beat him up. The inmate

paused briefly to listen to his imaginary telephone, then exclaimed loudly, “I’m gonna kill him”

and advanced toward Plaintiff.

       Plaintiff attempted to get up to move away, but the inmate grabbed Plaintiff by the neck

and forced him back down in the chair. Plaintiff then proceeded to defend himself against the

inmate’s physical assault. Plaintiff claims that, while he was being physically assaulted by the

inmate, Defendant Howeled failed to intervene. Even when he witnessed the unmistakable signs

of aggression being displayed by the inmate preceding his assault on Plaintiff, Defendant Howeled

did not radio for assistance, instruct the inmate to lock in his cell, or prevent an escalation of the

hostile situation.   Plaintiff asserts that instead, Defendant Howeled allowed the inmate’s

aggression to progress until culminating into the assault.

       Plaintiff alleges that, eventually, Officer Oliaz radioed for additional officers who, upon

their arrival, had to deploy a taser against the inmate to subdue him and gain his compliance.

Following the assault, Plaintiff was assessed by medical staff. Plaintiff had a busted lip and



                                                  3
reported neck and back pain as well as a severe headache. Plaintiff claims that Defendant Dobson

failed to conduct a meaningful review of Plaintiff’s grievance appeal.

                                    THE COURT’S ANALYSIS

       Plaintiff claims Defendant Howeled failed to protect him from the inmate’s attack. The

Eighth Amendment prohibits “cruel and unusual punishments” and imposes a duty on jail officials

to ensure that inmates receive adequate food, clothing, shelter, and medical care and to take

reasonable measures to guarantee an inmate’s safety. Farmer v. Brennan, 511 U.S. 825, 832

(1994); see U.S. Const. amend. VIII. Jail officials have a duty to protect inmates from violence

caused by other inmates when they are aware that the inmate faced “a substantial risk of serious

harm” and “disregard[ed] that risk by failing to take reasonable measures to abate it.” Farmer,

511 U.S. at 847; see also Pierson v. Hartley, 391 F.3d 898, 903–04 (7th Cir. 2004). In this case,

Plaintiff alleges that, even though Defendant Howeled saw unmistakable signs of aggression

being displayed by the inmate preceding his assault on Plaintiff, he did not take any action to

mitigate the risk. At this stage, Plaintiff has stated a failure to protect claim against Defendant

Howeled.

       Plaintiff also claims that Defendant Dobson failed to conduct a meaningful review of

Plaintiff’s grievance appeal.   “Prison grievance procedures are not mandated by the First

Amendment and do not by their very existence create interests protected by the Due Process

Clause.” Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011). As a result, any allegations of

mishandling of an inmate’s grievance by persons who otherwise did not cause or participate in

the underlying conduct states no claim. Id. Because Defendant Dobson did not cause the

underlying conduct Plaintiff complained of in his grievance, Plaintiff has failed to state a claim

against him. Defendant Dobson is therefore dismissed as a defendant.



                                                4
       The court finds that Plaintiff may proceed on his failure to protect claim against Defendant

Howeled.

       IT IS THEREFORE ORDERED that Plaintiff’s motion to amend his complaint (Dkt.

No. 16) is GRANTED. The Clerk of Court is directed to detach and e-file the amended complaint

(Dkt. No. 16-1) as well as the exhibits attached to it (Dkt. No. 16-2).

       IT IS FURTHER ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Dkt. No. 2) is GRANTED.

       IT IS FURTHER ORDERED that Defendant Dobson is DISMISSED as a defendant.

       IT IS FURTHER ORDERED that pursuant to the informal service agreement between

Milwaukee County and this court, copies of Plaintiff’s complaint and this order are being

electronically sent today to Milwaukee County for service on the Milwaukee County defendant.

       IT IS FURTHER ORDERED that, pursuant to the informal service agreement between

Milwaukee County and this court, the defendant shall file a responsive pleading to the complaint

within sixty days of receiving electronic notice of this order.

       IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $323.51 balance of the filing fee by collecting monthly

payments from Plaintiff’s prison trust account in an amount equal to 20% of the preceding

month’s income credited to the prisoner’s trust account and forwarding payments to the Clerk of

Court each time the amount in the account exceeds $10 in accordance with 28 U.S.C.

§ 1915(b)(2). The payments shall be clearly identified by the case name and number assigned to

this action. If Plaintiff is transferred to another institution, the transferring institution shall

forward a copy of this order along with Plaintiff’s remaining balance to the receiving institution.




                                                 5
       IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is confined. A copy should also be sent to Dennis Brand at the

Milwaukee County Jail.

       IT IS FURTHER ORDERED that the parties may not begin discovery until after the

court enters a scheduling order setting deadlines for discovery and dispositive motions.

       IT IS FURTHER ORDERED that Plaintiff shall submit all correspondence and legal

material to:

                               Honorable William C. Griesbach
                               c/o Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               125 S. Jefferson Street, Suite 102
                               Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute.

       In addition, the parties must notify the Clerk of Court of any change of address. Failure

to do so could result in orders or other information not being timely delivered, thus affecting the

legal rights of the parties. Therefore, failure to provide your correct address could result in

dismissal of your case for failure to prosecute.

       Dated at Green Bay, Wisconsin this 3rd day of February, 2020.

                                                         s/ William C. Griesbach
                                                         William C. Griesbach, District Judge
                                                         United States District Court




                                                     6
